Sears, Presiding Justice.
The appellant, Michael Brooks, appeals from his conviction for the murder of Terrence Smith, and for the aggravated assault of Ernest Carson.1 On appeal, the sole issue raised by Brooks is that the evidence is insufficient to support his conviction for malice murder. However, having reviewed the evidence in the light most favorable to the verdict, we conclude that the evidence would have authorized a rational trier of fact to reject Brooks’s testimony that he acted in self-*355defense and to find that Brooks acted with malice in shooting Smith three times while he lay on a sofa. Accordingly, we conclude that a rational trier of fact could have found Brooks guilty beyond a reasonable doubt of the malice murder of Smith.2 Similarly, we conclude that the evidence is sufficient to support Brooks’s conviction for the aggravated assault of Carson.3
Decided October 5, 2001.
Lynch & Shulman, John H. Tarpley, for appellant.
J. Tom Morgan, District Attorney, Barbara B. Conroy, Andrette Watson, Assistant District Attorneys, Thurbert E. Baker, Attorney General, Adam M. Hames, Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.


 The crime occurred on May 15,1999. Brooks was indicted on August 19, 1999. A jury found Brooks guilty on September 1, 2000, of the malice murder and felony murder of Smith and the aggravated assault of Carson. The felony murder conviction was vacated by operation of law, see OCGA § 16-1-7; Goforth v. State, 271 Ga. 700 (523 SE2d 868) (1999), and on September 1, the trial court sentenced Brooks to life in prison for malice murder and to twenty consecutive years in prison for aggravated assault. Brooks filed a motion for new trial on September 5, 2000. On November 16, 2000, the court reporter certified the trial transcript. On April 30, 2001, the trial court denied Brooks’s motion for new trial, and on May 23, 2001, Brooks filed a notice of appeal. On June 21, 2001, the appeal was docketed in this Court, and on August 13, it was submitted for decision on briefs.


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).


 Id.